IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE                FILED
                                APRIL 1998 SESSION
                                                                 August 27, 1998

                                                            Cecil W. Crowson
STATE OF TENNESSEE,                *      C.C.A. # 01C01-9707-CR-00237 Clerk
                                                          Appellate Court

              Appellee,            *      DAVIDSON COUNTY

VS.                                *      Hon. Thomas H. Shriver, Judge

MARCUS L. NELSON,                  *      (Aggravated Robbery)

              Appellant.           *




                              CONCURRING OPINION

              In State v. King, ____ S.W.2d ____ (Tenn. 1998), our supreme court

ruled that the charge on parole eligibility and early release was acceptable because

the jury was provided the instruction on an "information only" basis. In my view,

juries should not be allowed to weigh and consider parole eligibility in the context of

innocence or guilt. Any error in giving the instruction in this instance, however, was

harmless beyond doubt. The proof is overwhelming that the defendant committed

the crimes for which he was convicted. So long as the jury understands that the

statute at issue plays no part in the determination of guilt or innocence to any of the

crimes defined in the instructions, convictions should be upheld on appeal.

Otherwise, the ruling of this court in State v. Jason M. Weiskopf, No. 02C01-9611-

CR-00381 (Tenn. Crim. App., at Jackson, Feb. 4, 1998), app. filed, (May 6, 1998),

should control.



                                          __________________________________
                                          Gary R. Wade, Judge